Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Lewis on November 17, 2021.

The application has been amended as follows: 

1. (Currently amended) A method for an engine, comprising: 
storing emissions including at least HC and NH3 during a lower, first temperature of engine operation in a hydrocarbon trap, the hydrocarbon trap including a zeolite molecular adsorbent material; 
releasing the stored emissions once exhaust gas temperature has reached a higher, second desorption temperature in which [[a]] downstream catalysts and/or a sensor is active; and 
indicating degradation of the hydrocarbon trap based on at least a first NOx sensor output and alignment of the second desorption temperature to a functional state of the zeolite.

8. (Currently amended) A method for an engine, comprising: 
storing emissions including at least HC, NH3, and water during a lower, first temperature of engine operation in a hydrocarbon trap, the hydrocarbon trap including a zeolite molecular adsorbent 
Docket No. 84153334releasing the stored emissions once exhaust gas temperature has reached a higher, second desorption temperature in which [[a]] downstream catalysts and/or a sensor is active; and 
responsive to a plurality of diagnostic entry conditions being met: 
determining a first NH3 amount based on a first NOx sensor output; and 
indicating degradation of the hydrocarbon trap based on at least the first NH3 amount; 
wherein the plurality of diagnostic entry conditions comprises the engine having been in operation over a first duration immediately following an engine cold start; and 
wherein the first NOx sensor output is output by a first NOx sensor disposed in an exhaust passage coupled to the engine.

16. (Currently amended) A method for an engine, comprising: 
storing emissions including at least HC, NH3, and water during a lower, first temperature of engine operation in a hydrocarbon trap; 
releasing the stored emissions once exhaust gas temperature has reached a higher, second desorption temperature in which [[a]] downstream catalysts and/or a sensor is active; and 
responsive to a plurality of diagnostic entry conditions being met, indicating degradation of the hydrocarbon trap based on an NH3 amount in an exhaust gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746